PER CURIAM.
Joshua Fluellen appeals a district court judgment adopting the magistrate judge’s report and recommendation, granting summary judgment to the United States and the remaining Defendants, and dismissing the complaint under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680 (2000). We have reviewed the record, the magistrate judge’s report and recommendation, and the district court’s order and affirm for the reasons stated by the district court. See Fluellen v. United States, No. CA-03-211-3-26BC (D.S.C. filed July 30, 2004 & entered August 2, 2004). We dispense with oral argument because the facts and legal contentions of the parties are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED